77 N.Y.2d 973 (1991)
In the Matter of Norman Gold-Greenberger, Appellant,
v.
Human Resources Administration of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued March 26, 1991.
Decided May 7, 1991.
Arthur N. Eisenberg for appellant.
Victor A. Kovner, Corporation Counsel (Jean Brandon and Fay Leoussis of counsel), for respondents.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA concur in memorandum; Judge TITONE taking no part.
*974MEMORANDUM.
The order should be reversed, without costs, and the proceeding should be remitted to Supreme Court, Kings County, with directions to dismiss the petition, insofar as it sought access to the subject shelter for the purpose of soliciting signatures for a nominating petition, solely upon the ground that the issues as presented in this case are moot.
The Appellate Division ruled that the Human Resources Administration of the City of New York did not violate petitioner's constitutional rights by declining to permit him to enter a Brooklyn Armory shelter for the homeless to solicit signatures on a petition for his candidacy for a Brooklyn Community School Board seat. We agree with that court that the controversy is moot because the school board election was held two years ago, in May 1989. However, we do not agree that this case qualifies as an exception to the mootness doctrine (Matter of Hearst Corp. v Clyne, 50 N.Y.2d 707, 714-715; see also, Matter of Adirondack League Club v Board of Black Riv. Regulating Dist., 301 N.Y. 219, 223). There is a realistic likelihood that the issues presented here will recur with an *975 adequately developed record and with a timely opportunity for review.
Order reversed, etc.